DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/13/2021 has been entered and made of record.
Acknowledgment 
Claims 23-27, added on 9/13/2021, are acknowledged by the examiner. 
Claims 1-2 and 5-8, amended on 9/13/2021, are acknowledged by the examiner.  
Claims 3 and 21, canceled on 9/13/2021, are acknowledged by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 20, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  

Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Patent 10,491,922 B2), (“Zhao”), in view of Saneyoshi et al. (US Patent 6,385,334 B1), (“Saneyoshi”), in view of Chida et al. (US Patent 10,715,804 B2), (“Chida”).
Regarding claim 1, Zhao meets the claim limitations as follow.
A computer-implemented method ((i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for decoding video data to) [Zhao: col. 3, line 23-26]; (i.e. a method) [Zhao: col. 2, line 14]), comprising: 
receiving (i.e. receive the encoded video data to be decoded) [Zhao: col. 8, line 30-31], by a decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], a compressed bit stream  (i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20) [Zhao: col. 47, line 40-43; Fig. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] entropy decoding on the compressed bit stream (i.e. decoded by entropy decoding unit 270) [Zhao: col. 48, line 25; Figs. 9] to define quantized discrete cosine transform (DCT) coefficients (i.e. Entropy decoding unit 270 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients) [Zhao: col. 47, line 42-45; Figs. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] dequantization of the quantized DCT coefficients to define ((i.e. performing dequantization on the TU coefficients) [Zhao: col. 34, line 62]; (i.e. Inverse quantization unit 276 inverse quantizes, i.e., dequantizes, the quantized transform coefficients provided in the bitstream and decoded by entropy decoding unit 270. The inverse quantization process may include use of a quantization parameter QPy calculated by video decoder 30 for each video block in the video slice to determine a degree of quantization and, likewise, a degree of inverse quantization that should be applied) [Zhao: col. 48, line 23-30; Figs. 9]) DCT coefficients ((i.e. transform coefficients in the frequency domain) [Zhao: col. 25, line 23-14; Figs. 9]; (i.e. such as a discrete cosine transform (DCT)) [Zhao: col. 46, line 33]); performing (i.e. performs) [Zhao: col. 15, line 39] inverse discrete cosine transform ((i.e. video decoder 30 inverse quantizes and inverse transforms transform coefficients of a received TU to reproduce a residual block.) [Zhao: col. 15, line 41-43]; (i.e. Inverse transform unit 278 applies an inverse transform, e.g., an inverse DCT) [Zhao: col. 48, line 31-32; Figs. 9]) on the DCT coefficients to generate a block of transformed pixel values ((i.e. video decoder 30 may apply a first inverse transform (i.e., an inverse secondary transform) to at least part of the inverse quantized first coefficient block to generate a second coefficient block.) [Zhao: col. 29, line 35-39; Figs, 4, 6, 8-11, 13]; (i.e. such as a discrete cosine transform (DCT)) [Zhao: col. 46, line 33]; (i.e. Furthermore, in the example of FIG. 4, the video decoder applies an inverse DCT transform 66 (Inv DCT transform) to transform coefficient matrices to convert the transform coefficient matrices into residual blocks.) [Zhao: col. 26, line 28-32; Figs. 9]; (i.e. convert transform coefficients in the frequency domain to residual samples in the pixel domain) [Zhao: col. 25, line 23-14; Figs. 9]); 
performing (i.e. performs) [Zhao: col. 15, line 39], by the decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], an inverse affine transformation (i.e. Inverse transform unit 278 applies an inverse transform) [Zhao: col. 48, line 31-31] on the block of transformed pixel values to generate a plurality of blocks of pixel values ((i.e. apply a second inverse transform to the second coefficient block to generate a residual video block) [Zhao: col. 3, line 29-31]; (i.e. video decoder 30 may apply a first inverse transform (i.e., an inverse secondary transform) to at least part of the inverse quantized first coefficient block to generate a second coefficient block.) [Zhao: col. 29, line 35-39; Figs, 4, 6, 8-11, 13] – Note: Zhao discloses geometrically transformation of pixel values to generate a block of pixel values) of an image (i.e. on 2-D image blocks) [Zhao: col. 26, line 60] such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values (i.e. on 2-D image blocks) [Zhao: col. 26, line 60], the transformed pixel values ((i.e. the first inverse transform being a non-separable transform; apply a second inverse transform to the second coefficient block to generate a residual video block) [Zhao: col. 3, line 29-31]; (i.e. a secondary transform may be a rotational transform (ROT)) [Zhao: col. 25, line 34-35]) representing the texture features of the image that are geometrically rotated (i.e. non-separable transforms may capture the correlation between any pair of two pixels in a 2-dimensional image block. Therefore, non-separable transforms may have more flexibility to reduce the data correlation than separable transforms. For example, for image blocks which show correlation along non-horizontal or non-vertical directions, e.g., a 45-degree edge texture, separable transforms may not be efficient to reduce the correlation between the pixels along a 45-degree direction, but non-separable may reduce the correlation efficiently) [Zhao: col. 27, line 6-57] to be parallel based on an affine transformation with a vertical axis or a horizontal axis of the image (i.e. there are a total of 12 transform subsets. In this example, each respective transform subset of the 12 transform subsets contains three non-separable transform candidates. The transform subset may be specified by the luma intra prediction mode, and for different intra modes, the same transform set may be applied. As used herein, intra prediction modes may refer to various direction of prediction for a block being predicted. Examples of intra prediction modes may include, but are not limited to, vertical, horizontal, diagonal down-left, diagonal down-right, vertical-right, horizontal-down, vertical-left, horizontal-up, and other directions of prediction for a block being predicted) [Zhao: col. 31, line 18-31; Fig. 7B – Note: Please read the meaning of these intra prediction modes in the HEVC and AVC/H.284 video coding standards.  These vertical and horizontal modes are parallel with the vertical axis and  horizontal axis, respectively]; and generating ((i.e. video decoder 30 performs a similar, albeit reciprocal, process to that performed by video encoder 20 to decode encoded data) [Zhao: col. 15, line 39-41]; (i.e. form) [Zhao: col. 7, line 37]), by the decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], at least a portion of the image based on the plurality of blocks of pixel values ((i.e. video decoder 30 inverse quantizes and inverse transforms transform coefficients of a received TU to reproduce a residual block. Video decoder 30 may use a signaled prediction mode (intra- or inter-prediction) to form a predicted block. Video decoder 30 may combine the predicted block and the residual block (on a pixel-by-pixel basis) to reproduce the original block. Video decoder 30 may perform additional processing, such as performing a deblocking process, to reduce visual artifacts along block boundaries) [Zhao: col. 15, line 41-50]; (i.e. the video decoder may form a decoded video block. In some examples, as part of forming the decoded video block, the video decoder may sum the residual video block with one or more predictive blocks.) [Zhao: col. 7, line 36-40]). 
Zhao does not explicitly disclose the following claim limitations (Emphasis added).
A computer-implemented method, comprising: receiving, by a decoder, a compressed bit stream; performing entropy decoding on the compressed bit stream to define quantized discrete cosine transform (DCT) coefficients; performing dequantization of the quantized DCT coefficients to define DCT coefficients; performing inverse discrete cosine transform on the DCT coefficients to generate a block of transformed pixel values; performing, by the decoder, an inverse affine transformation on the block of transformed pixel values to generate a plurality of blocks of pixel values of an image such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values, the transformed pixel values representing the texture features of the image that are geometrically rotated to be parallel based on an affine transformation with a vertical axis or a horizontal axis of the image; and generating, by the decoder, at least a portion of the image based on the plurality of blocks of pixel values.
However, in the same field of endeavor Saneyoshi further discloses the claim limitations and the deficient claim limitation, as follows:
(i.e. an inverse affine transformation reading address generating circuit 23 for generating an address, which is used for reading the image data out of the input image memory 15 to geometrically transform the image, by the inverse affine transformation) [Saneyoshi: col. 5, line 19-24] on the block of transformed pixel values to generate a plurality of blocks of pixel values of an image (i.e. That is, in the geometrical transformation of the image using the affine transforming circuits 17 and 18, the original image before transformation and the transformed image are digital images wherein pixels are arranged in the form of a grid, and the concentration values of the pixels on the transformed image are given by the concentration values of the corresponding pixel positions derived by the inverse affine transformation of the original image [Saneyoshi: col. 5, line 28-35] such that texture features are restored to an original position in the plurality of blocks of pixel values of the image (i.e. FIG. 7 is a schematic diagram for explaining an angle of rotation in the affine transformation of a comparative image) [Saneyoshi: col. 3, line 67; Fig. 7];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with Saneyoshi to program the system to implement the affine transformation and the affine inverse transformation.  
Therefore, the combination of Zhao with Saneyoshi will enable for the system to perform image correction [Saneyoshi: col. 2, line 6-22]. 
Zhao and Saneyoshi do not explicitly disclose the following claim limitations (Emphasis added).
performing, by the decoder, an inverse affine transformation on the block of transformed pixel values to generate a plurality of blocks of pixel values of an image such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values,
However, in the same field of endeavor Chida further discloses the claim limitations and the deficient claim limitation, as follows:
to generate a plurality of blocks of pixel values of an image such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values (i.e. the synthesis unit 66 synthesizes the texture component as a match component for each block from the basis synthesis unit 64 at a corresponding position of the block ( of the frame) of the decoded image from the decoding unit 62 to generate (a frame of) a restoration image that
restores the input image (original image) and outputs the generated restoration image as an output image) [Chida: col. 24, line 37-43]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao and Saneyoshi with Chida to program the system to implement the affine transformation and the affine inverse transformation.  
Therefore, the combination of Zhao and Saneyoshi with Chida will enable for the system to encode the video with less distortion [Chida: col. 30, line 40-46]. 

Regarding claim 4, Zhao meets the claim limitations as set forth in claim 1.Zhao further meets the claim limitations as follow.
The computer-implemented method of claim 1 ((i.e. a method) [Zhao: col. 2, line 14]; (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]), wherein the geometric transformation values are included in the compressed bit stream ((i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20) [Zhao: col. 47, line 40-43]; (i.e. video decoder 30 may receive an indication of the selection of non-separable secondary transform using an index applicable to a TU, PU, CU or any image coding block unit) [Zhao: col. 36, line 20-23]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]; (i.e. Transform processing unit 252 applies a transform, such as a discrete cosine transform (DCT)) [Zhao: col. 46, line 32-33]; (i.e. In any case, transform processing unit 252 applies the transform to the residual block, producing a block of transform coefficients. The transform may convert the residual information from a pixel domain to a transform domain, such as a frequency domain.) [Zhao: col. 46, line 38-42; Figs. 8-11]; (i.e. Transform processing unit 252 may send the resulting transform coefficients to quantization unit 254. Quantization unit 254 quantizes the transform coefficients to further reduce bit rate. The quantization process may reduce the bit depth associated with some or all of the coefficients. The degree of quantization may be modified by adjusting a quantization parameter) [Zhao: col. 46, line 50-57; Figs. 8-11]; (i.e. Following quantization, entropy encoding unit 256 scans and entropy encodes syntax elements indicating the quantized transform coefficients. For example, entropy encoding unit 256 may perform CAVLC, CABAC, SBAC, PIPE coding or another entropy coding technique. In the case of context-based entropy coding, context may be based on neighboring blocks. Following the entropy coding by entropy encoding unit 256, the encoded bitstream may be transmitted to another device (e.g., video decoder 30) or archived for later transmission or retrieval) [Zhao: col. 46, line 58-67]).

Regarding claim 5, Zhao meets the claim limitations as set forth in claim 4.Zhao further meets the claim limitations as follow.
The computer-implemented method of claim 4 ((i.e. a method) [Zhao: col. 2, line 14]; (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]), wherein the geometric transformation values are stored on a basis of tile  ((i.e. video decoder 30 may receive an indication of the selection of non-separable secondary transform using an index applicable to a TU, PU, CU or any image coding block unit) [Zhao: col. 36, line 20-23]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]; (i.e. The CTUs may be coded in raster scanning order for a specific tile or slice. A CTU may be a square block and may represent the root of a quadtree, e.g., a coding tree. The CTU size may range from 8x8 to 64x64 luma samples, but 64x64 is typically used. Each CTU may be further split into smaller square blocks called CUs. After a CTU is split recursively into CUs, each CU may be further divided into one or more PUs and one or more TUs. The partitioning of a CU into TUs may be carried out recursively based on a quadtree approach. Therefore, the residual signal of each CU is coded by a tree structure namely, a residual quadtree (RQT).) [Zhao: col. 22, line 53-64]).

Regarding claim 6, Zhao meets the claim limitations as set forth in claim 5.Zhao further meets the claim limitations as follow.
The computer-implemented method of claim 4 ((i.e. a method) [Zhao: col. 2, line 14]; (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]), wherein a size of the tile is 64 x 64 pixels ((i.e. video decoder 30 may receive an indication of the selection of non-separable secondary transform using an index applicable to a TU, PU, CU or any image coding block unit) [Zhao: col. 36, line 20-23]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]; (i.e. The CTUs may be coded in raster scanning order for a specific tile or slice. A CTU may be a square block and may represent the root of a quadtree, e.g., a coding tree. The CTU size may range from 8x8 to 64x64 luma samples, but 64x64 is typically used. Each CTU may be further split into smaller square blocks called CUs. After a CTU is split recursively into CUs, each CU may be further divided into one or more PUs and one or more TUs. The partitioning ofa CU into TUs may be carried out recursively based on a quadtree approach. Therefore, the residual signal of each CU is coded by a tree structure namely, a residual quadtree (RQT).) [Zhao: col. 22, line 53-64]).

Claims 9-16, 19-20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US Patent 10,491,922 B2), (“Zhao”), in view of Saneyoshi et al. (US Patent 6,385,334 B1), (“Saneyoshi”), in view of Chida et al. (US Patent 10,715,804 B2), (“Chida”), in view of Hannuksela et al. (US Patent 10,123,027 B2), (“Hannuksela”).
Regarding claim 9, Zhao meets the claim limitations as set forth in claim 1.Zhao further meets the claim limitations as follow.
The computer-implemented method of claim 1 ((i.e. a method) [Zhao: col. 2, line 14]; (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]), wherein the plurality of blocks of pixel values is a first plurality of blocks of pixel values (i.e. on 2-D image blocks) [Zhao: col. 26, line 60], the method (i.e. a method) [Zhao: col. 2, line 14] further comprising:performing (i.e. performs) [Zhao: col. 15, line 39], by the decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], an inverse color space conversion on the first plurality of blocks of pixel values ((i.e. video decoder 30 may apply secondary transforms and secondary inverse transforms to coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 4-7]; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]) to convert the first plurality of blocks of pixel values in a first color space to a second plurality of blocks of pixel values in a second color space ((i.e. transforms to coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 6-7]; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]).
Zhao, Saneyoshi, and Chida do not explicitly disclose the following claim limitations (Emphasis added).
The computer-implemented method of claim 1, wherein the plurality of blocks of pixel values is a first plurality of blocks of pixel values, the method further comprising: performing, by the decoder, an inverse color space conversion on the first plurality of blocks of pixel values to convert the first plurality of blocks of pixel values in a first color space to a second plurality of blocks of pixel values in a second color space.   
However, in the same field of endeavor Hannuksela further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. if one picture is represented by the YlN 4:2:0 chroma format and the other one, later in the z-order, is represented by the YlN 4:4:4 chroma format, the first one may be upsampled to YlN 4:4:4 as part of the process. Likewise, if one picture is represented by a first color gamut or format, such as TTU-R BT.709, and another one, later in the z-order, is represented by a second color gamut or format, such as TTU-R BT.2020, the first one may be converted to the second color gamut or format as part of the process. In addition, the output picture overlaying process may include one or more conversions from a color representation format to another (or, equivalently, from one set of primary colors to another set of primary colors). The destination color representation format may be selected for example based on the display in use. For example, the output picture overlaying process may include a conversion from YUV to RGB) [Hannuksela: col. 51, line 17-34].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao and Saneyoshi with Hannuksela to apply appropriate color space conversion on the output images.  
Therefore, the combination of Zhao and Saneyoshi with Hannuksela will enable for the system to align image data properly to obtain the best visual quality [Hannuksela: col. 51, line 14-34; col. 61, line 11-15].

Regarding claim 10, Zhao meets the claim limitations as set forth in claim 9.Zhao further meets the claim limitations as follow.
The computer-implemented method of claim 9 ((i.e. a method) [Zhao: col. 2, line 14]; (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]),wherein the first color space is a YCbCr color space ((i.e. coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 6-7] ; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]) and the second color space is an RGB color space (i.e. In general, adaptive cross-component residual prediction may include predicting the residual of one color component (e.g., Y, Cr, or Cb) from the residual of another color component for the same block.) [Zhao: col. 40, line 21-26].
Zhao, Saneyoshi, and Chida do not explicitly disclose the following claim limitations (Emphasis added).
The computer-implemented method of claim 9, wherein the first color space is a YCbCr color space and the second color space is an RGB color space.  

wherein the first color space is a YCbCr color space and the second color space is an RGB color space (i.e. if one picture is represented by the YlN 4:2:0 chroma format and the other one, later in the z-order, is represented by the YlN 4:4:4 chroma format, the first one may be upsampled to YlN 4:4:4 as part of the process. Likewise, if one picture is represented by a first color gamut or format, such as TTU-R BT.709, and another one, later in the z-order, is represented by a second color gamut or format, such as TTU-R BT.2020, the first one may be converted to the second color gamut or format as part of the process. In addition, the output picture overlaying process may include one or more conversions from a color representation format to another (or, equivalently, from one set of primary colors to another set of primary colors). The destination color representation format may be selected for example based on the display in use. For example, the output picture overlaying process may include a conversion from YUV to RGB) [Hannuksela: col. 51, line 17-34 – Note: It is well know to one with ordinary skill in the art that the YUV color space is another name of the YCbCr color space].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao and Saneyoshi with Hannuksela to apply appropriate color space conversion on the output images.  
Therefore, the combination of Zhao and Saneyoshi with Hannuksela will enable for the system to align image data properly to obtain the best visual quality [Hannuksela: col. 51, line 14-34; col. 61, line 11-15]. 

Regarding claim 11, Zhao meets the claim limitations as follow.
A non-transitory computer-readable storage medium (i.e. computer-readable
storage media) [Zhao: col. 51, line 33-34] having stored thereon computer executable program code (i.e. Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media, or communication media including any medium that facilitates transfer of a computer program from one place to another, e.g., according to a communication protocol.) [Zhao: col. 51, line 18-24] which, when executed on a computer system, causes the computer system to perform operations (i.e. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium and executed by a hardware-based processing unit) [Zhao: col. 51, line 15-18], comprising: 
receiving (i.e. receive the encoded video data to be decoded) [Zhao: col. 8, line 30-31] a compressed bit stream  (i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20) [Zhao: col. 47, line 40-43; Fig. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] entropy decoding on the compressed bit stream (i.e. decoded by entropy decoding unit 270) [Zhao: col. 48, line 25; Figs. 9] to define quantized discrete cosine transform (DCT) coefficients (i.e. Entropy decoding unit 270 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients) [Zhao: col. 47, line 42-45; Figs. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] dequantization of the quantized DCT coefficients to define (i.e. Inverse quantization unit 276 inverse quantizes, i.e., dequantizes, the quantized transform coefficients provided in the bitstream and decoded by entropy decoding unit 270. The inverse quantization process may include use of a quantization parameter QPy calculated by video decoder 30 for each video block in the video slice to determine a degree of quantization and, likewise, a degree of inverse quantization that should be applied) [Zhao: col. 48, line 23-30; Figs. 9] DCT coefficients (i.e. transform coefficients in the frequency domain) [Zhao: col. 25, line 23-14; Figs. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] inverse discrete cosine transform (i.e. Inverse transform unit 278 applies an inverse transform, e.g., an inverse DCT) [Zhao: col. 48, line 31-32; Figs. 9] on the DCT coefficients to generate a block of transformed pixel values ((i.e. Furthermore, in the example of FIG. 4, the video decoder applies an inverse DCT transform 66 (Inv DCT transform) to transform coefficient matrices to convert the transform coefficient matrices into residual blocks.) [Zhao: col. 26, line 28-32; Figs. 9]; (i.e. convert transform coefficients in the frequency domain to residual samples in the pixel domain) [Zhao: col. 25, line 23-14; Figs. 9]); 
performing (i.e. performs) [Zhao: col. 15, line 39] an inverse affine transformation on the block of transformed pixel values to generate a first plurality of blocks of pixel values ((i.e. video decoder 30 inverse quantizes and inverse transforms transform coefficients of a received TU to reproduce a residual block.) [Zhao: col. 15, line 41-43]; (i.e. video decoder 30 may apply a first inverse transform (i.e., an inverse secondary transform) to at least part of the inverse quantized first coefficient block to generate a second coefficient block.) [Zhao: col. 29, line 35-39; Figs, 4, 6, 8-11, 13]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]) of an image (i.e. on 2-D image blocks) [Zhao: col. 26, line 60] such that texture features are restored to an original position in the first plurality of blocks of pixel values of the image, the transformed pixel values (i.e. the first inverse transform being a non-separable transform; apply a second inverse transform to the second coefficient block to generate a residual video block) [Zhao: col. 3, line 29-31]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]) representing the texture features of the image that are geometrically rotated to be co-aligned with a horizontal axis or a vertical axis of the image ((i.e. inverse transform being a non-separable transform) [Zhao: col. 15, line 39]; (i.e. non-separable transforms may capture the correlation between any pair of two pixels in a 2-dimensional image block. Therefore, non-separable transforms may have more flexibility to reduce the data correlation than separable transforms. For example, for image blocks which show correlation along non-horizontal or non-vertical directions, e.g., a 45-degree edge texture, separable transforms may not be efficient to reduce the correlation between the pixels along a 45-degree direction, but non-separable may reduce the correlation efficiently) [Zhao: col. 27, line 6-57]; (i.e. there are a total of 12 transform subsets. In this example, each respective transform subset of the 12 transform subsets contains three non-separable transform candidates. The transform subset may be specified by the luma intra prediction mode, and for different intra modes, the same transform set may be applied. As used herein, intra prediction modes may refer to various direction of prediction for a block being predicted. Examples of intra prediction modes may include, but are not limited to, vertical, horizontal, diagonal down-left, diagonal down-right, vertical-right, horizontal-down, vertical-left, horizontal-up, and other directions of prediction for a block being predicted) [Zhao: col. 31, line 18-31; Fig. 7B – Note: Please read the meaning of these modes in the HEVC and AVC/H.284 video coding standards.  The vertical, horizontal modes are parallel with the vertical axis or horizontal axis]); performing (i.e. performs) [Zhao: col. 15, line 39] an inverse color space conversion on the first plurality of blocks of pixel values ((i.e. video decoder 30 may apply secondary transforms and secondary inverse transforms to coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 4-7]; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]) to convert the first plurality of blocks of pixel values that are in a first color space to a second plurality of blocks of pixel values in a second color space ((i.e. transforms to coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 6-7]; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]); and generating ((i.e. video decoder 30 performs a similar, albeit reciprocal, process to that performed by video encoder 20 to decode encoded data) [Zhao: col. 15, line 39-41]; (i.e. form) [Zhao: col. 7, line 37]) at least a portion of the image based on the second plurality of blocks of pixel values ((i.e. video decoder 30 inverse quantizes and inverse transforms transform coefficients of a received TU to reproduce a residual block. Video decoder 30 may use a signaled prediction mode (intra- or inter-prediction) to form a predicted block. Video decoder 30 may combine the predicted block and the residual block (on a pixel-by-pixel basis) to reproduce the original block. Video decoder 30 may perform additional processing, such as performing a deblocking process, to reduce visual artifacts along block boundaries) [Zhao: col. 15, line 41-50]; (i.e. the video decoder may form a decoded video block. In some examples, as part of forming the decoded video block, the video decoder may sum the residual video block with one or more predictive blocks.) [Zhao: col. 7, line 36-40]) in the second color space ((i.e. video decoder 30 may apply secondary transforms and secondary inverse transforms to coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 4-7]; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]).  
Zhao does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable storage medium having stored thereon computer executable program code which, when executed on a computer system, causes the computer system to perform operations, comprising:
receiving a compressed bit stream; 
performing entropy decoding on the compressed bit stream to define quantized discrete cosine transform (DCT) coefficients; 
performing dequantization of the quantized DCT coefficients to define DCT coefficients;  
performing inverse discrete cosine transform on the DCT coefficients to generate a block of transformed pixel values; performing an inverse affine transformation on the block of transformed pixel values to generate a first plurality of blocks of pixel values of an image such that texture features are restored to an original position in the first plurality of blocks of pixel values of the image, the transformed pixel values representing the texture features of the image that are geometrically rotated to be co-aligned with a horizontal axis or a vertical axis of the image;performing an inverse color space conversion on the first plurality of blocks of pixel values to convert the first block of pixel values that are in a first color space to a second plurality of blocks of pixel values in a second color space; and generating at least a portion of the image based on the second plurality of blocks of pixel values in the second color space.   
However, in the same field of endeavor Saneyoshi further discloses the claim limitations and the deficient claim limitation, as follows:
(i.e. an inverse affine transformation reading address generating circuit 23 for generating an address, which is used for reading the image data out of the input image memory 15 to geometrically transform the image, by the inverse affine transformation) [Saneyoshi: col. 5, line 19-24] on the block of transformed pixel values to generate a plurality of blocks of pixel values of an image (i.e. That is, in the geometrical transformation of the image using the affine transforming circuits 17 and 18, the original image before transformation and the transformed image are digital images wherein pixels are arranged in the form of a grid, and the concentration values of the pixels on the transformed image are given by the concentration values of the corresponding pixel positions derived by the inverse affine transformation of the original image [Saneyoshi: col. 5, line 28-35] such that texture features are restored to an original position in the plurality of blocks of pixel values of the image (i.e. FIG. 7 is a schematic diagram for explaining an angle of rotation in the affine transformation of a comparative image) [Saneyoshi: col. 3, line 67; Fig. 7];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with Saneyoshi to program the system to implement the affine transformation and the affine inverse transformation.  
Therefore, the combination of Zhao with Saneyoshi will enable for the system to perform image correction [Saneyoshi: col. 2, line 6-22]. 
Zhao and Saneyoshi do not explicitly disclose the following claim limitations (Emphasis added).
performing an inverse affine transformation on the block of transformed pixel values to generate a plurality of blocks of pixel values of an image such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values, the transformed pixel values representing the texture features of the image that are geometrically rotated to be co-aligned with a horizontal axis or a vertical axis of the image;performing an inverse color space conversion on the first plurality of blocks of pixel values to convert the first block of pixel values that are in a first color space to a second plurality of blocks of pixel values in a second color space; and generating at least a portion of the image based on the second plurality of blocks of pixel values in the second color space.  
However, in the same field of endeavor Chida further discloses the claim limitations and the deficient claim limitation, as follows:
to generate a plurality of blocks of pixel values of an image such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values (i.e. the synthesis unit 66 synthesizes the texture component as a match component for each block from the basis synthesis unit 64 at a corresponding position of the block ( of the frame) of the decoded image from the decoding unit 62 to generate (a frame of) a restoration image that
restores the input image (original image) and outputs the generated restoration image as an output image) [Chida: col. 24, line 37-43]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao and Saneyoshi with Chida to program the system to implement the affine transformation and the affine inverse transformation.  
Therefore, the combination of Zhao and Saneyoshi with Chida will enable for the system to encode the video with less distortion [Chida: col. 30, line 40-46]. 
Zhao, Saneyoshi, and Chida do not explicitly disclose the following claim limitations (Emphasis added).
performing an inverse color space conversion on the first plurality of blocks of pixel values to convert the first plurality of blocks of pixel values that are in a first color space to a second plurality of blocks of pixel values in a second color space; and generating at least a portion of the image based on the second plurality of blocks of pixel values in the second color space.   
However, in the same field of endeavor Hannuksela further discloses the claim limitations and the deficient claim limitations, as follows:
performing an inverse color space conversion on the first plurality of blocks of pixel values to convert the first plurality of blocks of pixel values that are in a first color space to a second plurality of blocks of pixel values in a second color space (i.e. if one picture is represented by the YlN 4:2:0 chroma format and the other one, later in the z-order, is represented by the YlN 4:4:4 chroma format, the first one may be upsampled to YlN 4:4:4 as part of the process. Likewise, if one picture is represented by a first color gamut or format, such as TTU-R BT.709, and another one, later in the z-order, is represented by a second color gamut or format, such as TTU-R BT.2020, the first one may be converted to the second color gamut or format as part of the process. In addition, the output picture overlaying process may include one or more conversions from a color representation format to another (or, equivalently, from one set of primary colors to another set of primary colors). The destination color representation format may be selected for example based on the display in use. For example, the output picture overlaying process may include a conversion from YUV to RGB) [Hannuksela: col. 51, line 17-34]; and (i.e. In addition, the output picture overlaying process may include one or more conversions from a color representation format to another ( or, equivalently, from one set of primary colors to another set of primary colors). The destination color representation format may be selected for example based on the display in use. For example, the output picture overlaying process may include a conversion from YUV to RGB) [Hannuksela: col. 51, line 26-34].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao, Saneyoshi, Chida with Hannuksela to apply appropriate color space conversion on the output images.  
Therefore, the combination of Zhao, Saneyoshi, Chida with Hannuksela will enable for the system to align image data properly to obtain the best visual quality [Hannuksela: col. 51, line 14-34; col. 61, line 11-15]. 

Regarding claim 12, Zhao meets the claim limitations as set forth in claim 11.Zhao further meets the claim limitations as follow.
The computer-readable storage medium of claim 11  (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]), further comprising code for: receiving (i.e. receive the encoded video data to be decoded) [Zhao: col. 8, line 30-31], by a decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], a compressed bit stream of the image ((i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20) [Zhao: col. 47, line 40-43]; (i.e. 2D image blocks) [Zhao: col. 26, line 60]); and performing (i.e. performs) [Zhao: col. 15, line 39], by the decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], entropy decoding on the compressed bit stream of the image to generate a block of quantized DCT coefficients ((i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20. Entropy decoding unit 270 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements) [Zhao: col. 47, line 40-46]; (i.e. Transform processing unit 252 applies a transform, such as a discrete cosine transform (DCT)) [Zhao: col. 46, line 32-33]).

Regarding claim 13, Zhao meets the claim limitations as set forth in claim 12.Zhao further meets the claim limitations as follow.
The computer-readable storage medium of claim 12  (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]), wherein performing (i.e. performs) [Zhao: col. 15, line 39] the inverse affine transformation (i.e. Inverse transform unit 278 applies an inverse transform) [Zhao: col. 48, line 31-31] includes performing the inverse affine transformation using geometric transformation values ((i.e. video decoder 30 inverse quantizes and inverse transforms transform coefficients of a received TU to reproduce a residual block.) [Zhao: col. 15, line 41-43]; (i.e. video decoder 30 may apply a first inverse transform (i.e., an inverse secondary transform) to at least part of the inverse quantized first coefficient block to generate a second coefficient block.) [Zhao: col. 29, line 35-39; Figs, 4, 6, 8-11, 13]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]).
Zhao does not explicitly disclose the following claim limitationss (Emphasis added).
The computer-readable storage medium of claim 12, wherein performing the inverse affine transformation includes performing the inverse affine transformation using geometric transformation values.

wherein performing the inverse affine transformation (i.e. In addition, inverse affine transformation is required at the time of decoding) [Saneyoshi: para. 0010] includes performing the inverse affine transformation (i.e. In addition, in the video encoding and decoding method using affine transformation) [Saneyoshi: para. 0011] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with Saneyoshi to program the system to implement the affine transformation and the affine inverse transformation.  
Therefore, the combination of Zhao with Saneyoshi will enable for the system to encode the video with less distortion [Saneyoshi: para. 0010].

Regarding claim 14, Zhao meets the claim limitations as set forth in claim 13.Zhao further meets the claim limitations as follow.
The computer-readable storage medium of claim 13 (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]), wherein the geometric transformation values are included in the compressed bit stream ((i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20) [Zhao: col. 47, line 40-43]; (i.e. video decoder 30 may receive an indication of the selection of non-separable secondary transform using an index applicable to a TU, PU, CU or any image coding block unit) [Zhao: col. 36, line 20-23]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]; (i.e. Transform processing unit 252 applies a transform, such as a discrete cosine transform (DCT)) [Zhao: col. 46, line 32-33]; (i.e. In any case, transform processing unit 252 applies the transform to the residual block, producing a block of transform coefficients. The transform may convert the residual information from a pixel domain to a transform domain, such as a frequency domain.) [Zhao: col. 46, line 38-42; Figs. 8-11]; (i.e. Transform processing unit 252 may send the resulting transform coefficients to quantization unit 254. Quantization unit 254 quantizes the transform coefficients to further reduce bit rate. The quantization process may reduce the bit depth associated with some or all of the coefficients. The degree of quantization may be modified by adjusting a quantization parameter) [Zhao: col. 46, line 50-57; Figs. 8-11]; (i.e. Following quantization, entropy encoding unit 256 scans and entropy encodes syntax elements indicating the quantized transform coefficients. For example, entropy encoding unit 256 may perform CAVLC, CABAC, SBAC, PIPE coding or another entropy coding technique. In the case of context-based entropy coding, context may be based on neighboring blocks. Following the entropy coding by entropy encoding unit 256, the encoded bitstream may be transmitted to another device (e.g., video decoder 30) or archived for later transmission or retrieval) [Zhao: col. 46, line 58-67]).

Regarding claim 15, Zhao meets the claim limitations as set forth in claim 14.Zhao further meets the claim limitations as follow.
The computer-readable storage medium of claim 14 (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]),  wherein the geometric transformation values are stored on a tile basis ((i.e. video decoder 30 may receive an indication of the selection of non-separable secondary transform using an index applicable to a TU, PU, CU or any image coding block unit) [Zhao: col. 36, line 20-23]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]; (i.e. The CTUs may be coded in raster scanning order for a specific tile or slice. A CTU may be a square block and may represent the root of a quadtree, e.g., a coding tree. The CTU size may range from 8x8 to 64x64 luma samples, but 64x64 is typically used. Each CTU may be further split into smaller square blocks called CUs. After a CTU is split recursively into CUs, each CU may be further divided into one or more PUs and one or more TUs. The partitioning ofa CU into TUs may be carried out recursively based on a quadtree approach. Therefore, the residual signal of each CU is coded by a tree structure namely, a residual quadtree (RQT).) [Zhao: col. 22, line 53-64]).

Regarding claim 16, Zhao meets the claim limitations as set forth in claim 15.Zhao further meets the claim limitations as follow.
The computer-readable storage medium of claim 15 (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]),  wherein a size of the tile is 64 x 64 pixels ((i.e. video decoder 30 may receive an indication of the selection of non-separable secondary transform using an index applicable to a TU, PU, CU or any image coding block unit) [Zhao: col. 36, line 20-23]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]; (i.e. The CTUs may be coded in raster scanning order for a specific tile or slice. A CTU may be a square block and may represent the root of a quadtree, e.g., a coding tree. The CTU size may range from 8x8 to 64x64 luma samples, but 64x64 is typically used. Each CTU may be further split into smaller square blocks called CUs. After a CTU is split recursively into CUs, each CU may be further divided into one or more PUs and one or more TUs. The partitioning ofa CU into TUs may be carried out recursively based on a quadtree approach. Therefore, the residual signal of each CU is coded by a tree structure namely, a residual quadtree (RQT).) [Zhao: col. 22, line 53-64]).

Regarding claim 19, Zhao meets the claim limitations as set forth in claim 11.Zhao further meets the claim limitations as follow.
The computer-readable storage medium of claim 11 (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26],  
wherein the first color space is a YCbCr color space ((i.e. coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 6-7] ; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]) and the second color space is an RGB color space (i.e. In general, adaptive cross-component residual prediction may include predicting the residual of one color component (e.g., Y, Cr, or Cb) from the residual of another color component for the same block.) [Zhao: col. 40, line 21-26].
Zhao and Saneyoshi do not explicitly disclose the following claim limitations (Emphasis added).
The computer-readable storage medium of claim 11, wherein the first color space is a YCbCr color space and the second color space is an RGB color space.  
However, in the same field of endeavor Hannuksela further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first color space is a YCbCr color space and the second color space is an RGB color space (i.e. if one picture is represented by the YlN 4:2:0 chroma format and the other one, later in the z-order, is represented by the YlN 4:4:4 chroma format, the first one may be upsampled to YlN 4:4:4 as part of the process. Likewise, if one picture is represented by a first color gamut or format, such as TTU-R BT.709, and another one, later in the z-order, is represented by a second color gamut or format, such as TTU-R BT.2020, the first one may be converted to the second color gamut or format as part of the process. In addition, the output picture overlaying process may include one or more conversions from a color representation format to another (or, equivalently, from one set of primary colors to another set of primary colors). The destination color representation format may be selected for example based on the display in use. For example, the output picture overlaying process may include a conversion from YUV to RGB) [Hannuksela: col. 51, line 17-34 – Note: It is well know to one with ordinary skill in the art that the YUV color space is another name of the YCbCr color space].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao and Saneyoshi with Hannuksela to apply appropriate color space conversion on the output images.  
Therefore, the combination of Zhao and Saneyoshi with Hannuksela will enable for the system to align image data properly to obtain the best visual quality [Hannuksela: col. 51, line 14-34; col. 61, line 11-15]. 

Regarding claim 20, Zhao meets the claim limitations as follow.
A method (i.e. A method for decoding video data) [Zhao: col. 52, line 20; Figs. 8-11, 13], comprising:
receiving (i.e. receive the encoded video data to be decoded) [Zhao: col. 8, line 30-31] a compressed bit stream  (i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20) [Zhao: col. 47, line 40-43; Fig. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] entropy decoding on the compressed bit stream (i.e. decoded by entropy decoding unit 270) [Zhao: col. 48, line 25; Figs. 9] to define quantized discrete cosine transform (DCT) coefficients (i.e. Entropy decoding unit 270 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients) [Zhao: col. 47, line 42-45; Figs. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] dequantization of the quantized DCT coefficients to define (i.e. Inverse quantization unit 276 inverse quantizes, i.e., dequantizes, the quantized transform coefficients provided in the bitstream and decoded by entropy decoding unit 270. The inverse quantization process may include use of a quantization parameter QPy calculated by video decoder 30 for each video block in the video slice to determine a degree of quantization and, likewise, a degree of inverse quantization that should be applied) [Zhao: col. 48, line 23-30; Figs. 9] DCT coefficients (i.e. transform coefficients in the frequency domain) [Zhao: col. 25, line 23-14; Figs. 9]; performing (i.e. performs) [Zhao: col. 15, line 39] inverse discrete cosine transform (i.e. Inverse transform unit 278 applies an inverse transform, e.g., an inverse DCT) [Zhao: col. 48, line 31-32; Figs. 9] on the DCT coefficients to generate a block of transformed pixel values ((i.e. Furthermore, in the example of FIG. 4, the video decoder applies an inverse DCT transform 66 (Inv DCT transform) to transform coefficient matrices to convert the transform coefficient matrices into residual blocks.) [Zhao: col. 26, line 28-32; Figs. 9]; (i.e. convert transform coefficients in the frequency domain to residual samples in the pixel domain) [Zhao: col. 25, line 23-14; Figs. 9]); 
performing (i.e. performs) [Zhao: col. 15, line 39] an inverse affine transformation on the block of transformed pixel values to generate a first block of pixel values ((i.e. apply a second inverse transform to the second coefficient block to generate a residual video block) [Zhao: col. 3, line 29-31]; (i.e. video decoder 30 may apply a first inverse transform (i.e., an inverse secondary transform) to at least part of the inverse quantized first coefficient block to generate a second coefficient block.) [Zhao: col. 29, line 35-39; Figs, 4, 6, 8-11, 13] – Note: Zhao discloses geometrically transformation of pixel values to generate a block of pixel values) of an image (i.e. on 2-D image blocks) [Zhao: col. 26, line 60] such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values (i.e. on 2-D image blocks) [Zhao: col. 26, line 60], the transformed pixel values ((i.e. the first inverse transform being a non-separable transform; apply a second inverse transform to the second coefficient block to generate a residual video block) [Zhao: col. 3, line 29-31]; (i.e. a secondary transform may be a rotational transform (ROT)) [Zhao: col. 25, line 34-35]), the transformed pixel values (i.e. the first inverse transform being a non-separable transform; apply a second inverse transform to the second coefficient block to generate a residual video block) [Zhao: col. 3, line 29-31]; (i.e. A size of the CU corresponds to a size of the coding node and is generally square in shape) [Zhao: col. 12, line 32-34]) representing the texture features of the image that are diagonally aligned, when at the original position, within the image ((i.e. non-separable transforms may capture the correlation between any pair of two pixels in a 2-dimensional image block. Therefore, non-separable transforms may have more flexibility to reduce the data correlation than separable transforms. For example, for image blocks which show correlation along non-horizontal or non-vertical directions, e.g., a 45-degree edge texture, separable transforms may not be efficient to reduce the correlation between the pixels along a 45-degree direction, but non-separable may reduce the correlation efficiently) [Zhao: col. 27, line 6-57]; (i.e. there are a total of 12 transform subsets. In this example, each respective transform subset of the 12 transform subsets contains three non-separable transform candidates. The transform subset may be specified by the luma intra prediction mode, and for different intra modes, the same transform set may be applied. As used herein, intra prediction modes may refer to various direction of prediction for a block being predicted. Examples of intra prediction modes may include, but are not Saneyoshiited to, diagonal down-left, diagonal down-right, vertical-right, horizontal-down, vertical-left, horizontal-up, and other directions of prediction for a block being predicted) [Zhao: col. 31, line 18-31; Fig. 7B – Note: Please read the meaning of these modes in the HEVC and AVC/H.284 video coding standards.  These transformations are non-parallel with the vertical axis or horizontal axis]); and performing (i.e. performs) [Zhao: col. 15, line 39]  inverse color space conversion on the block of pixel values to convert the block of pixel values from a first color space (i.e. inverse transforms to coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 6-7] to a second color space ((i.e. inverse transforms to coefficient values for all color components (e.g., Y, Cb, and Cr)) [Zhao: col. 38, line 6-7]; (i.e. where changes in a value for a pixel correspond to changes in the luminance and/or color for that pixel) [Zhao: col. 29, line 21-23]).  
Zhao does not explicitly disclose the following claim limitations (Emphasis added).
A method, comprising:
receiving a compressed bit stream; performing entropy decoding on the compressed bit stream to define quantized discrete cosine transform (DCT) coefficients; performing dequantization of the quantized DCT coefficients to define DCT coefficients; performing inverse discrete cosine transform on the DCT coefficients to generate a block of transformed pixel values; performing, an inverse affine transformation on the block of transformed pixel values to generate a block of pixel values of an image such that texture features are restored to an original position in the block of pixel values of the image based on geometric transformation values, the transformed pixel values representing the texture features of the image that are diagonally aligned, when at the original position, within the image; and performing inverse color space conversion on the block of pixel values to convert the block of pixel values from a first color space to a second color space.   
However, in the same field of endeavor Saneyoshi further discloses the claim limitations and the deficient claim limitation, as follows:
(i.e. an inverse affine transformation reading address generating circuit 23 for generating an address, which is used for reading the image data out of the input image memory 15 to geometrically transform the image, by the inverse affine transformation) [Saneyoshi: col. 5, line 19-24] on the block of transformed pixel values to generate a plurality of blocks of pixel values of an image (i.e. That is, in the geometrical transformation of the image using the affine transforming circuits 17 and 18, the original image before transformation and the transformed image are digital images wherein pixels are arranged in the form of a grid, and the concentration values of the pixels on the transformed image are given by the concentration values of the corresponding pixel positions derived by the inverse affine transformation of the original image [Saneyoshi: col. 5, line 28-35] such that texture features are restored to an original position in the plurality of blocks of pixel values of the image 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao with Saneyoshi to program the system to implement the affine transformation and the affine inverse transformation.  
Therefore, the combination of Zhao with Saneyoshi will enable for the system to perform image correction [Saneyoshi: col. 2, line 6-22]. 
Zhao and Saneyoshi do not explicitly disclose the following claim limitations (Emphasis added).
performing, an inverse affine transformation on the block of transformed pixel values to generate a block of pixel values of an image such that texture features are restored to an original position in the block of pixel values of the image based on geometric transformation values, the transformed pixel values representing the texture features of the image that are diagonally aligned, when at the original position, within the image; and performing inverse color space conversion on the block of pixel values to convert the block of pixel values from a first color space to a second color space.
However, in the same field of endeavor Chida further discloses the claim limitations and the deficient claim limitation, as follows:
to generate a plurality of blocks of pixel values of an image such that texture features are restored to an original position in the plurality of blocks of pixel values of the image based on geometric transformation values (i.e. the synthesis unit 66 synthesizes the texture component as a match component for each block from the basis synthesis unit 64 at a corresponding position of the block ( of the frame) of the decoded image from the decoding unit 62 to generate (a frame of) a restoration image that
restores the input image (original image) and outputs the generated restoration image as an output image) [Chida: col. 24, line 37-43]

Therefore, the combination of Zhao and Saneyoshi with Chida will enable for the system to encode the video with less distortion [Chida: col. 30, line 40-46].  
Zhao, Saneyoshi, and Chida do not explicitly disclose the following claim limitations (Emphasis added).
performing inverse color space conversion on the block of pixel values to convert the block of pixel values from a first color space to a second color space.   
However, in the same field of endeavor Hannuksela further discloses the claim limitations and the deficient claim limitations, as follows:
performing inverse color space conversion on the block of pixel values to convert the block of pixel values from a first color space to a second color space (i.e. if one picture is represented by the YlN 4:2:0 chroma format and the other one, later in the z-order, is represented by the YlN 4:4:4 chroma format, the first one may be upsampled to YlN 4:4:4 as part of the process. Likewise, if one picture is represented by a first color gamut or format, such as TTU-R BT.709, and another one, later in the z-order, is represented by a second color gamut or format, such as TTU-R BT.2020, the first one may be converted to the second color gamut or format as part of the process. In addition, the output picture overlaying process may include one or more conversions from a color representation format to another (or, equivalently, from one set of primary colors to another set of primary colors). The destination color representation format may be selected for example based on the display in use. For example, the output picture overlaying process may include a conversion from YUV to RGB) [Hannuksela: col. 51, line 17-34].   

Therefore, the combination of Zhao, Saneyoshi, Chida with Hannuksela will enable for the system to align image data properly to obtain the best visual quality [Hannuksela: col. 51, line 14-34; col. 61, line 11-15].     

Regarding claim 23, Zhao meets the claim limitations as set forth in claim 11.Zhao further meets the claim limitations as follow.
The method of claim 20 (i.e. a method) [Zhao: col. 2, line 14], further comprising code for (i.e. the disclosure describes a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device for) [Zhao: col. 3, line 23-26]: receiving (i.e. receive the encoded video data to be decoded) [Zhao: col. 8, line 30-31], by a decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], a compressed bit stream of the image (i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20) [Zhao: col. 47, line 40-43; Fig. 9]; and performing (i.e. performs) [Zhao: col. 15, line 39], by the decoder (i.e. a decoder (e.g., video decoder 30)) [Zhao: col. 50, line 14-15; Figs. 8-11, 13], entropy decoding on the compressed bit stream of the image (i.e. decoded by entropy decoding unit 270) [Zhao: col. 48, line 25; Figs. 9] to generate a block of quantized DCT coefficients (i.e. Entropy decoding unit 270 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients) [Zhao: col. 47, line 42-45; Figs. 9].
 

Regarding claim 24, Zhao meets the claim limitations as set forth in claim 23.Zhao further meets the claim limitations as follow.
The method of claim 23 (i.e. a method) [Zhao: col. 2, line 14], wherein performing (i.e. performs) [Zhao: col. 15, line 39] the inverse affine transformation (i.e. Inverse transform unit 278 applies an inverse transform) [Zhao: col. 48, line 31-31] includes performing the inverse affine transformation (i.e. Inverse transform unit 278 applies an inverse transform) [Zhao: col. 48, line 31-31] using geometric transformation values ((i.e. the first inverse transform being a non-separable transform; apply a second inverse transform to the second coefficient block to generate a residual video block) [Zhao: col. 3, line 29-31]; (i.e. a secondary transform may be a rotational transform (ROT)) [Zhao: col. 25, line 34-35]; (i.e. on 2-D image blocks) [Zhao: col. 26, line 60]). 
 Zhao, Chida and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 23, wherein performing the inverse affine transformation includes performing the inverse affine transformation using geometric transformation values.
However, in the same field of endeavor Saneyoshi further discloses the claim limitations and the deficient claim limitation, as follows:
wherein performing the inverse affine transformation (i.e. an inverse affine transformation reading address generating circuit 23 for generating an address, which is used for reading the image data out of the input image memory 15 to geometrically transform the image, by the inverse affine transformation) [Saneyoshi: col. 5, line 19-24] includes performing the inverse affine transformation using geometric transformation values (i.e. That is, in the geometrical transformation of the image using the affine transforming circuits 17 and 18, the original image before transformation and the transformed image are digital images wherein pixels are arranged in the form of a grid, and the concentration values of the pixels on the transformed image are given by the concentration values of the corresponding pixel positions derived by the inverse affine transformation of the original image [Saneyoshi: col. 5, line 28-35].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhao, Chida and Hannuksela with Saneyoshi to program the system to implement the affine transformation and the affine inverse transformation.  
Therefore, the combination of Zhao, Chida and Hannuksela with Saneyoshi will enable for the system to perform image correction [Saneyoshi: col. 2, line 6-22]. 

Regarding claim 25, Zhao meets the claim limitations as set forth in claim 24.Zhao further meets the claim limitations as follow.
The method of claim 24 (i.e. a method) [Zhao: col. 2, line 14], wherein the geometric transformation values are included in the compressed bit stream ((i.e. a secondary transform may be a rotational transform (ROT). The ROT does not replace the
primary transform. However, the ROT is applied as a secondary transform for only the low frequency part of transform coefficients matrix. With the ROT as described in the above, for each intra coded TU, an index, indicating which ROT is applied from the four pre-defined transform candidates, is signaled) [Zhao: col. 25, line 34-41]; (i.e. video decoder 30 may obtain, from a bitstream of the video data, data indicative of an index for a TU, a PU, a CU, or a combination thereof, the index indicating a selected non-separable secondary transform.) [Zhao: col. 36, line 29-33]).

Regarding claim 26, Zhao meets the claim limitations as set forth in claim 25.Zhao further meets the claim limitations as follow.
The method of claim 25 (i.e. a method) [Zhao: col. 2, line 14], wherein the geometric transformation values ((i.e. a secondary transform may be a rotational transform (ROT). The ROT does not replace the primary transform. However, the ROT is applied as a secondary transform for only the low frequency part of transform coefficients matrix. With the ROT as described in the above, for each intra coded TU, an index, indicating which ROT is applied from the four pre-defined transform candidates, is signaled) [Zhao: col. 25, line 34-41]; (i.e. video decoder 30 may obtain, from a bitstream of the video data, data indicative of an index for a TU, a PU, a CU, or a combination thereof, the index indicating a selected non-separable secondary transform.) [Zhao: col. 36, line 29-33]) are stored on a basis of a tile (i.e. As briefly described above, each picture may be divided into coding tree units (CTUs). The CTUs may be coded in raster scanning order for a specific tile or slice. A CTU may be a square block and may represent the root of a quadtree, e.g., a coding tree. The CTU size may range from 8x8 to 64x64 luma samples, but 64x64 is typically used) [Zhao: col. 22, line 52-57].

Regarding claim 27, Zhao meets the claim limitations as set forth in claim 26.Zhao further meets the claim limitations as follow.
The method of claim 26 (i.e. a method) [Zhao: col. 2, line 14], wherein a size of the tile is 64 x 64 pixels (i.e. As briefly described above, each picture may be divided into coding tree units (CTUs). The CTUs may be coded in raster scanning order for a specific tile or slice. A CTU may be a square block and may represent the root of a quadtree, e.g., a coding tree. The CTU size may range from 8x8 to 64x64 luma samples, but 64x64 is typically used) [Zhao: col. 22, line 52-57].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488